             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

DAVID GLAZE,                              )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )             Case No. CIV-18-860-P
                                          )
NANCY A. BERRYHILL,                       )
Acting Commissioner of Social             )
Security Administration,                  )
                                          )
                     Defendant.           )

                                         ORDER

       This matter is before the Court in connection with the issuance of a Supplemental

Report and Recommendation (“Report”) by United States Magistrate Judge Gary M.

Purcell regarding Plaintiff’s Motion to Reopen or Reconsider. In his Report, Judge Purcell

recommended that the motion be granted, and that Plaintiff be required to pay the filing fee

within 10 days. [Doc. No. 7]. The record reflects that Plaintiff paid the $400.00 filing fee

on November 26, 2018.

       Accordingly, Judge Purcell’s Supplemental Report and Recommendation [Doc. No.

7] is ADOPTED as though fully set forth herein. The Judgment entered on October 26,

2018 [Doc. No. 5], is hereby vacated.

       IT IS SO ORDERED this 29th day of November 2018.




 
